DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 7, 1-13, 16, 19, 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schraga (US 2007/0083222).
Regarding claim 1, Schraga discloses an actuation device (figs. 51-56) comprising a housing 1101/1102 having a distal end portion 1102 (fig. 56; page 20, para. 0219), a lancing device 10 configured to be held by and moveable relative to the distal end portion of the housing (page 20, para. 0220), the lancing device having a piercing member (page 20, para. 0219: “the lancet 10, itself, is conventional and includes a needle”; fig. 51), a drive member 1105 supported by the housing and movable in a first direction, the drive member arranged to operatively engage the lancing device when the lancing device is held by the distal end portion of the housing, to move the lancing device in the first direction from a retracted position to an extended position upon movement of the drive member in the first direction (page 20, para. 0219; fig. 51), the retracted position of the lancing device relative to the distal end portion of the housing being adjustable (via intermediate member 1102: page 20, para. 0222), a drive mechanism 1106 supported by the housing to impart a bias force on the drive member to urge the drive member in the first direction (page 20, para. 0220; fig. 51), wherein the piercing member of the lancing device is arranged to extend from the distal end portion of the housing by a first distance when the lancing device is moved to the extended position, the first distance being adjustable by adjusting the retracted position of the lancing device relative to the distal end portion of the housing (page 20, para. 0222: the distal end portion of the housing, defined by the distal end of intermediate member 1102 moves distally or proximally to adjust the distance that the lancing device extends out of the distal end portion into the patient, thus adjusting the retracted position of the lancing device relative to the distal end of the housing).
Regarding claim 2, Schraga discloses that the lancing device is configured to be selectively detached from the housing (page 20, para. 0219: “the lancet 10 can thus be removed and replaced… once the front cover 1103 is removed”; fig. 56), and the housing includes a connection mechanism (fig. 56 annotated below).  The limitation “for selectively connecting the distal end portion of the housing to an insertion device having a moveable needle and cannula when the lancing device is detached from the housing” is interpreted to be a functional limitation, wherein the insertion device having a needle and cannula are not positively recited.  The connection mechanism of Schraga is capable of being selectively connected to an insertion device having a similarly sized receiving mechanism.

    PNG
    media_image1.png
    725
    529
    media_image1.png
    Greyscale

Regarding claim 3, as noted above with regard to claim 2, the moveable needle and the insertion device are not positively recited.  Similarly, “arranged to selectively engage and move the moveable needle of the insertion device when the distal end of the housing is connected to the insertion device housing” is a functional recitation, and these elements are not positively recited.  The drive member 1105 is capable of selectively engaging a moving a movable needle.
Regarding claim 4, Schraga discloses a cover 1103 mechanism configured to be selectively attached to the connection mechanism of the housing when the lancing device is held  by the distal end portion of the housing (fig. 51; page 20, para. 0219).
Regarding claim 7, Schraga discloses that the cover 1103 includes an aperture LO through which the piercing member extends when the lancing device is held by the distal end portion of the housing in the extended position (fig. 51; page 21, para. 0223).
Regarding claim 10, Schraga discloses that the piercing member is a needle (page 20, para. 0219).

Regarding claim 11, Schraga discloses an actuation device (figs. 51-56) comprising 
a housing 1101/1102 having a distal end portion 1102 (fig. 56; page 20, para. 0219), 
a lancing device 10 configured to be held by and moveable relative to the distal end portion of the housing (page 20, para. 0220), the lancing device having a piercing member (page 20, para. 0219: “the lancet 10, itself, is conventional and includes a needle”; fig. 51), the lancing device is configured to be selectively detached from the housing (page 20, para. 0219: “the lancet 10 can thus be removed and replaced… once the front cover 1103 is removed”; fig. 56), 
a connection mechanism (see fig. 56 annotated above with regard to claim 2). The limitation “for selectively connecting the distal end portion of the housing to an insertion device having a moveable needle and cannula when the lancing device is detached from the housing” is interpreted to be a functional limitation, wherein the insertion device having a needle and cannula are not positively recited.  The connection mechanism of Schraga is capable of being selectively connected to an insertion device having a similarly sized receiving mechanism.
	a drive member 1105 supported by the housing and movable in a first direction, 
a drive mechanism 1106 supported by the housing to impart a bias force on the drive member to urge the drive member in the first direction (page 20, para. 0220; fig. 51),
wherein the drive member arranged to operatively engage the lancing device when the lancing device is held by the distal end portion of the housing, to move the lancing device in the first direction from a retracted position to an extended position upon movement of the drive member in the first direction (page 20, para. 0219; fig. 51), 
	“wherein the drive member is arranged to selectively engage and move the moveable needle of the insertion device when the distal end of the housing is connected to the insertion device housing” is a functional recitation, and these elements are not positively recited.  The drive member 1105 is capable of selectively engaging a moving a movable needle.
Regarding claim 12, Schraga discloses that in the retracted position of the lancing device relative to the distal end portion of the housing is adjustable, wherein the piercing member of the lancing device is arranged to extend from the distal end portion of the housing by a first distance when the lancing device is moved to the extended position, the first distance being adjustable by adjusting the retracted position of the lancing device relative to the distal end portion of the housing (page 20, para. 0222: the distal end portion of the housing, defined by the distal end of intermediate member 1102 moves distally or proximally to adjust the distance that the lancing device extends out of the distal end portion into the patient, thus adjusting the retracted position of the lancing device relative to the distal end of the housing).
Regarding claim 13, Schraga discloses a cover 1103 mechanism configured to be selectively attached to the connection mechanism of the housing when the lancing device is held  by the distal end portion of the housing (fig. 51; page 20, para. 0219).
Regarding claim 16, Schraga discloses that the cover 1103 includes an aperture LO through which the piercing member extends when the  lancing device is held by the distal end portion of the housing in the extended position (fig. 51; page 21, para. 0223).
Regarding claim 19, Schraga discloses that the piercing member is a needle (page 20, para. 0219).

Regarding claim 20, Schraga discloses an actuation device (figs. 51-56) comprising a housing 1101/1102 having a distal end portion 1102 (fig. 56; page 20, para. 0219), and therefore necessarily discloses the step of providing these features. Schraga discloses a lancing device 10 held within the housing, for movement relative to the distal end portion of the housing (page 20, para. 0220), the lancing device having a piercing member (page 20, para. 0219: “the lancet 10, itself, is conventional and includes a needle”; fig. 51), a drive member 1105 supported by the housing for movement in a first direction, the drive member arranged to operatively engage the lancing device when the lancing device is held by the distal end portion of the housing, to move the lancing device in the first direction from a retracted position to an extended position upon movement of the drive member in the first direction (page 20, para. 0219; fig. 51), the retracted position of the lancing device relative to the distal end portion of the housing being adjustable (via intermediate member 1102: page 20, para. 0222), a drive mechanism 1106 supported by the housing to impart a bias force on the drive member to urge the drive member in the first direction (page 20, para. 0220; fig. 51), wherein the piercing member of the lancing device is arranged to extend from the distal end portion of the housing by a first distance when the lancing device is moved to the extended position.  Since Schraga discloses the device as discussed above, the step of providing the device as claimed is necessarily disclosed.  Schraga further discloses adjusting the first distance by adjusting the retracted position of the lancing device relative to the distal end portion of the housing (page 20, para. 0222: the distal end portion of the housing, defined by the distal end of intermediate member 1102 moves distally or proximally to adjust the distance that the lancing device extends out of the distal end portion into the patient, thus adjusting the retracted position of the lancing device relative to the distal end of the housing).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, , 6, 8, 9, 14, 15, 17, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schraga in view of Schraga (US 5,628,764) [hereinafter Schraga ‘764.
Claim 5 calls for the connection mechanism to comprise a threaded section of the distal end of the housing configured for engaging a threaded portion of the cover.  Schraga teaches a connection mechanism as shown above in annotated fig. 56 which engages a connection mechanism of the cover as can be seen in fig. 51, but fails to disclose a threaded connection.  Schraga ‘764 teaches a similar lancing device, the distal end of the housing having a connection mechanism for connecting to the cap (shown most clearly in disconnected configuration in fig. 10).  Schraga ‘764 teaches that this connection can be an annular flange as shown in fig. 10, or can be a threaded engagement (col. 5, lines 22-25).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the connection mechanism of Schraga to be a threaded connection for engaging a threaded portion on the cover because Schraga ‘764 teaches that a threaded connection is a known alternative to the flange disclosed by Schraga for providing the same function of detachably connecting the cover to the housing.
Regarding claim 6, “configured for threaded engagement with a threaded portion of the insertion device housing when the lancing device is detached from the housing” is interpreted to be a functional recitation, wherein the insertion device housing is not positively recited.  The threaded section of the housing taught by Schraga in view of Schraga ‘764 as discussed above with regard to claim 5, is capable of engaging a similarly threaded portion of an insertion device housing.
Regarding claim 8, Schraga discloses that the cover 1103 includes an aperture LO through which the piercing member extends when the lancing device is held by the distal end portion of the housing in the extended position (fig. 51; page 21, para. 0223).  Claim 8 further calls for the length portion of the piercing member that extends through the aperture is adjustable by adjusting the position of the cover relative to the distal end portion of the housing.  Schraga teaches a connection mechanism as shown above in annotated fig. 56 which engages a connection mechanism of the cover as can be seen in fig. 51, but fails to disclose a threaded connection.  Schraga ‘764 teaches a similar lancing device, the distal end of the housing having a connection mechanism for connecting to the cap (shown most clearly in disconnected configuration in fig. 10).  Schraga ‘764 teaches that this connection can be an annular flange as shown in fig. 10, or can be a threaded engagement (col. 5, lines 22-25).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the connection mechanism of Schraga to be a threaded connection for engaging a threaded portion on the cover because Schraga ‘764 teaches that a threaded connection is a known alternative to the flange disclosed by Schraga for providing the same function of detachably connecting the cover to the housing.  Such a threaded connection allows for the distance that the needle extends out of the cover to be adjusted as the threaded member is either fully or partially threaded onto the housing.
Regarding claim 9, the connection mechanism of Schraga in view of Schraga ‘764 discussed above with regard to claim 8 is a threaded connection.
Claim 14 calls for the connection mechanism to comprise a threaded section of the distal end of the housing configured for engaging a threaded portion of the cover.  Schraga teaches a connection mechanism as shown above in annotated fig. 56 which engages a connection mechanism of the cover as can be seen in fig. 51, but fails to disclose a threaded connection.  Schraga ‘764 teaches a similar lancing device, the distal end of the housing having a connection mechanism for connecting to the cap (shown most clearly in disconnected configuration in fig. 10).  Schraga ‘764 teaches that this connection can be an annular flange as shown in fig. 10, or can be a threaded engagement (col. 5, lines 22-25).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the connection mechanism of Schraga to be a threaded connection for engaging a threaded portion on the cover because Schraga ‘764 teaches that a threaded connection is a known alternative to the flange disclosed by Schraga for providing the same function of detachably connecting the cover to the housing.
Regarding claim 15, “configured for threaded engagement with a threaded portion of the insertion device housing when the lancing device is detached from the housing” is interpreted to be a functional recitation, wherein the insertion device housing is not positively recited.  The threaded section of the housing taught by Schraga in view of Schraga ‘764 as discussed above with regard to claim 5, is capable of engaging a similarly threaded portion of an insertion device housing.
Regarding claim 17, Schraga discloses that the cover 1103 includes an aperture LO through which the piercing member extends when the lancing device is held by the distal end portion of the housing in the extended position (fig. 51; page 21, para. 0223).  Claim 8 further calls for the length portion of the piercing member that extends through the aperture is adjustable by adjusting the position of the cover relative to the distal end portion of the housing.  Schraga teaches a connection mechanism as shown above in annotated fig. 56 which engages a connection mechanism of the cover as can be seen in fig. 51, but fails to disclose a threaded connection.  Schraga ‘764 teaches a similar lancing device, the distal end of the housing having a connection mechanism for connecting to the cap (shown most clearly in disconnected configuration in fig. 10).  Schraga ‘764 teaches that this connection can be an annular flange as shown in fig. 10, or can be a threaded engagement (col. 5, lines 22-25).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the connection mechanism of Schraga to be a threaded connection for engaging a threaded portion on the cover because Schraga ‘764 teaches that a threaded connection is a known alternative to the flange disclosed by Schraga for providing the same function of detachably connecting the cover to the housing.  Such a threaded connection allows for the distance that the needle extends out of the cover to be adjusted as the threaded member is either fully or partially threaded onto the housing.
Regarding claim 18, the connection mechanism of Schraga in view of Schraga ‘764 discussed above with regard to claim 17 is a threaded connection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783